ICJ_150_CertainActivitiesBorderArea_CRI_NIC_2013-04-18_ORD_01_NA_00_FR.txt.                              COUR INTERNATIONALE DE JUSTICE


                                RECUEIL DES ARRÊTS,
                         AVIS CONSULTATIFS ET ORDONNANCES


               CERTAINES ACTIVITÉS MENÉES PAR LE NICARAGUA
                       DANS LA RÉGION FRONTALIÈRE
                              (COSTA RICA c. NICARAGUA)


                    CONSTRUCTION D’UNE ROUTE AU COSTA RICA
                          LE LONG DU FLEUVE SAN JUAN
                              (NICARAGUA c. COSTA RICA)

                            DEMANDES RECONVENTIONNELLES


                            ORDONNANCE DU 18 AVRIL 2013




                                    2013
                             INTERNATIONAL COURT OF JUSTICE


                              REPORTS OF JUDGMENTS,
                           ADVISORY OPINIONS AND ORDERS


               CERTAIN ACTIVITIES CARRIED OUT BY NICARAGUA
                           IN THE BORDER AREA
                              (COSTA RICA v. NICARAGUA)


                     CONSTRUCTION OF A ROAD IN COSTA RICA
                          ALONG THE SAN JUAN RIVER
                              (NICARAGUA v. COSTA RICA)

                                   COUNTER-CLAIMS


                                ORDER OF 18 APRIL 2013




6 CIJ 1045.indb 1                                             5/06/14 09:42

                                              Mode officiel de citation :
                        Certaines activités menées par le Nicaragua dans la région frontalière
                        (Costa Rica c. Nicaragua); Construction d’une route au Costa Rica
                               le long du fleuve San Juan (Nicaragua c. Costa Rica),
                             demandes reconventionnelles, ordonnance du 18 avril 2013,
                                              C.I.J. Recueil 2013, p. 200




                                                  Official citation :
                          Certain Activities Carried Out by Nicaragua in the Border Area
                         (Costa Rica v. Nicaragua); Construction of a Road in Costa Rica
                               along the San Juan River (Nicaragua v. Costa Rica),
                                     Counter-Claims, Order of 18 April 2013,
                                             I.C.J. Reports 2013, p. 200




                                                                                  1045
                                                                   No de vente:
                    ISSN 0074-4441                                 Sales number
                    ISBN 978-92-1-071160-9




6 CIJ 1045.indb 2                                                                                5/06/14 09:42

                                                            18 AVRIL 2013

                                                            ORDONNANCE




                    CERTAINES ACTIVITÉS MENÉES PAR LE NICARAGUA
                            DANS LA RÉGION FRONTALIÈRE
                             (COSTA RICA c. NICARAGUA)

                      CONSTRUCTION D’UNE ROUTE AU COSTA RICA
                            LE LONG DU FLEUVE SAN JUAN
                             (NICARAGUA c. COSTA RICA)

                              DEMANDES RECONVENTIONNELLES




                    CERTAIN ACTIVITIES CARRIED OUT BY NICARAGUA
                                IN THE BORDER AREA
                             (COSTA RICA v. NICARAGUA)

                       CONSTRUCTION OF A ROAD IN COSTA RICA
                            ALONG THE SAN JUAN RIVER
                             (NICARAGUA v. COSTA RICA)

                                    COUNTER-CLAIMS




                                                            18 APRIL 2013

                                                              ORDER




6 CIJ 1045.indb 3                                                           5/06/14 09:42

                      200 	                                    ﻿




                                      COUR INTERNATIONALE DE JUSTICE


          2013                                        ANNÉE 2013
        18 avril
     Rôle général
     nos 150 et 152                                    18 avril 2013

            CERTAINES ACTIVITÉS MENÉES PAR LE NICARAGUA
                    DANS LA RÉGION FRONTALIÈRE
                                           (COSTA RICA c. NICARAGUA)


                    CONSTRUCTION D’UNE ROUTE AU COSTA RICA
                          LE LONG DU FLEUVE SAN JUAN
                                           (NICARAGUA c. COSTA RICA)


                                      DEMANDES RECONVENTIONNELLES



                                                    ORDONNANCE


                      Présents : M. Tomka, président ; M. Sepúlveda-Amor, vice-président ;
                                  MM. Owada, Abraham, Keith, Bennouna, Skotnikov,
                                  Cançado Trindade, Yusuf, Greenwood, Mmes Xue,
                                  Donoghue, M. Gaja, Mme Sebutinde, M. Bhandari, juges ;
                                  MM. Guillaume, Dugard, juges ad hoc ; M. Couvreur,
                                  greffier.


                          La Cour internationale de Justice,
                          Ainsi composée,
                          Après délibéré en chambre du conseil,
                          Vu l’article 48 de son Statut et l’article 80 de son Règlement,


                      4




6 CIJ 1045.indb 4                                                                             5/06/14 09:42

                    201 	certaines activités ; construction d’une route (ordonnance 18 IV 13)

                        Rend l’ordonnance suivante :
                       Considérant que :
                       1. Par requête déposée au Greffe de la Cour le 18 novembre 2010, le
                    Gouvernement de la République du Costa Rica (ci-après le « Costa Rica »)
                    a introduit contre le Gouvernement de la République du Nicaragua
                    (ci-après le « Nicaragua ») une instance en l’affaire relative à Certaines
                    activités menées par le Nicaragua dans la région frontalière (Costa Rica
                    c. Nicaragua) (ci-après l’« affaire Costa Rica c. Nicaragua »), à raison de
                    « l’incursion en territoire costa-ricien de l’armée nicaraguayenne, [de] l’oc-
                    cupation et [de] l’utilisation d’une partie de celui-ci », alléguant notam-
                    ment que le Nicaragua avait, « à l’occasion de deux incidents distincts, …
                    occupé le sol costa-ricien dans le cadre de la construction d’un canal à
                    travers le territoire du Costa Rica … et de certaines activités connexes de
                    dragage menées dans le fleuve San Juan ». Le Costa Rica fait grief au
                    Nicaragua d’avoir manqué à des obligations lui incombant à son égard
                    au titre de plusieurs instruments et autres règles de droit international
                    applicables, ainsi que de certaines décisions arbitrales et judiciaires. Le
                    Costa Rica invoque ainsi : la Charte des Nations Unies et la Charte de
                    l’Organisation des Etats américains ; le traité de limites territoriales entre
                    le Costa Rica et le Nicaragua du 15 avril 1858 (ci-après le « traité
                    de limites de 1858 »), et plus spécifiquement ses articles I, II, V et IX ; la
                    sentence arbitrale rendue le 22 mars 1888 par le président des Etats-
                    Unis d’Amérique Grover Cleveland (ci-après la « sentence Cleveland ») ;
                    les première et deuxième sentences arbitrales rendues par Edward
                    Porter Alexander en date, respectivement, du 30 septembre et du
                    ­
                    20 décembre 1897 (ci-après les « sentences Alexander ») ; la convention
                    de 1971 relative aux zones humides d’importance internationale (ci-après
                    la « convention de Ramsar ») ; et l’arrêt rendu par la Cour le 13 juil-
                    let 2009 en l’affaire du Différend relatif à des droits de navigation et des
                    droits connexes (Costa Rica c. Nicaragua).
                       2. Dans sa requête, le Costa Rica invoque comme base de compétence
                    de la Cour l’article XXXI du traité américain de règlement pacifique signé
                    à Bogotá le 30 avril 1948 (ci-après le « pacte de Bogotá »). Le Costa Rica
                    entend également fonder la compétence de la Cour sur sa déclaration faite
                    le 20 février 1973 en vertu du paragraphe 2 de l’article 36 du Statut, ainsi
                    que sur la déclaration que le Nicaragua a faite le 24 septembre 1929 en
                    vertu de l’article 36 du Statut de la Cour permanente de Justice interna-
                    tionale (puis modifiée le 23 octobre 2001) et qui, aux termes du para-
                    graphe 5 de l’article 36 du Statut de la présente Cour, est considérée, pour
                    la durée lui restant à courir, comme comportant acceptation de la juridic-
                    tion obligatoire de la Cour.
                       3. Le 18 novembre 2010, après avoir déposé sa requête, le Costa Rica
                    a également présenté une demande en indication de mesures conserva-
                    toires en application de l’article 41 du Statut de la Cour et des articles 73
                    à 75 de son Règlement.
                       4. Conformément au paragraphe 2 de l’article 40 du Statut, le greffier

                    5




6 CIJ 1045.indb 6                                                                                    5/06/14 09:42

                    202 	certaines activités ; construction d’une route (ordonnance 18 IV 13)

                    a immédiatement communiqué au Gouvernement du Nicaragua une
                    copie signée de la requête ; en application du paragraphe 3 du même
                    article, tous les Etats admis à ester devant la Cour ont été informés du
                    dépôt de la requête.
                       5. Sur les instructions données par la Cour en vertu de l’article 43 de
                    son Règlement, le greffier a adressé aux Etats parties au pacte de Bogotá
                    et à la convention de Ramsar les notifications prévues au paragraphe 1 de
                    l’article 63 du Statut. Conformément aux dispositions du paragraphe 3 de
                    l’article 69 du Règlement, le greffier a en outre adressé à l’Organisation
                    des Etats américains la notification prévue au paragraphe 3 de l’article 34
                    du Statut. L’Organisation des Etats américains a indiqué qu’elle n’enten-
                    dait pas présenter d’observations écrites en vertu du paragraphe 3 de l’ar-
                    ticle 69 du Règlement.
                       6. Par ordonnance du 8 mars 2011, la Cour a indiqué certaines mesures
                    conservatoires à l’intention des deux Parties.
                       7. Par ordonnance du 5 avril 2011, la Cour a fixé au 5 décembre 2011
                    et au 6 août 2012, respectivement, les dates d’expiration des délais pour le
                    dépôt d’un mémoire par le Costa Rica et d’un contre-mémoire par le
                    Nicaragua. Le mémoire et le contre-mémoire ont été déposés dans les
                    délais ainsi fixés.
                       8. Par requête déposée au Greffe de la Cour le 22 décembre 2011, le
                    Nicaragua a introduit contre le Costa Rica une instance en l’affaire rela-
                    tive à la Construction d’une route au Costa Rica le long du fleuve San Juan
                    (Nicaragua c. Costa Rica) (ci-après l’« affaire Nicaragua c. Costa Rica »).
                    La teneur de cette requête et l’historique de cette procédure sont exposés
                    dans les ordonnances datées du 17 avril 2013 par lesquelles la Cour a joint
                    les instances dans cette affaire et dans l’affaire Costa Rica c. Nicaragua.

                       Par une communication en date du 17 avril 2013, M. Simma, qui avait
                    été désigné par le Costa Rica pour siéger en qualité de juge ad hoc en
                    l’affaire Nicaragua c. Costa Rica, a fait part à la Cour de sa décision de
                    démissionner de ses fonctions, comme suite à la jonction d’instances sus-
                    mentionnée.
                       9. Au chapitre 9 de son contre-mémoire déposé en l’affaire Costa Rica
                    c. Nicaragua, le Nicaragua, se référant à l’article 80 du Règlement, a pré-
                    senté quatre demandes reconventionnelles.
                       10. Lors d’une réunion que le président de la Cour a tenue avec les
                    représentants des Parties le 19 septembre 2012, celles-ci sont convenues de
                    ne pas demander à la Cour d’autoriser le dépôt d’une réplique et d’une
                    duplique en l’affaire Costa Rica c. Nicaragua. Lors de la même réunion,
                    et dans une lettre de son coagent datée du même jour, le Costa Rica a indi-
                    qué qu’il considérait comme irrecevables les trois premières demandes
                    reconventionnelles contenues dans le contre-mémoire du Nicaragua. Le
                    Costa Rica a ajouté qu’il ne contestait pas la recevabilité de la quatrième
                    demande reconventionnelle, mais se réservait le droit de formuler, dans
                    la suite de la procédure, des observations concernant le fond de cette
                    demande.

                    6




6 CIJ 1045.indb 8                                                                                  5/06/14 09:42

                     203 	certaines activités ; construction d’une route (ordonnance 18 IV 13)

                        11. Par lettres datées du 28 septembre 2012, le greffier a informé les
                     Parties que la Cour avait décidé que le Gouvernement du Costa Rica
                     devait spécifier par écrit, le 30 novembre 2012 au plus tard, les motifs juri-
                     diques sur lesquels il s’appuyait pour soutenir que les trois premières
                     demandes reconventionnelles du défendeur étaient irrecevables, et que le
                     Gouvernement du Nicaragua serait à son tour invité à présenter par écrit
                     ses vues sur la question le 30 janvier 2013 au plus tard. Le Costa Rica et
                     le Nicaragua ont présenté leurs observations écrites sur la recevabilité des
                     demandes reconventionnelles nicaraguayennes dans les délais ainsi fixés.
                        12. Ayant reçu des observations écrites complètes et détaillées de la
                     part de chacune des Parties, la Cour s’estime suffisamment informée de
                     leurs positions respectives quant à la recevabilité des demandes reconven-
                     tionnelles du Nicaragua, et ne juge pas nécessaire d’entendre plus avant
                     les Parties à ce sujet.

                                                           *
                        13. Au terme de sa requête déposée en l’affaire Costa Rica c. Nicaragua,
                     le Costa Rica formule les demandes suivantes :
                            « Pour ces motifs, tout en se réservant le droit de compléter, préci-
                         ser ou modifier la présente requête, le Costa Rica prie la Cour de dire
                         et juger que le Nicaragua viole ses obligations internationales men-
                         tionnées au paragraphe 1 de la présente requête, à raison de son
                         incursion en territoire costa-ricien et de l’occupation d’une partie de
                         celui-ci, des graves dommages causés à ses forêts pluviales et zones
                         humides protégées, des dommages qu’il entend causer au fleuve
                         Colorado, à ses zones humides et à ses écosystèmes protégés, ainsi
                         que des activités de dragage et de creusement d’un canal qu’il mène
                         actuellement dans le fleuve San Juan.
                            En particulier, le Costa Rica prie la Cour de dire et juger que, par
                         son comportement, le Nicaragua a violé :
                         a) le territoire de la République du Costa Rica, tel qu’il a été convenu
                            et délimité par le traité de limites de 1858, la sentence Cleveland
                            ainsi que les première et deuxième sentences Alexander ;
                         b) les principes fondamentaux de l’intégrité territoriale et de l’inter-
                            diction de l’emploi de la force consacrés par la Charte des
                            Nations Unies et la Charte de l’Organisation des Etats américains ;
                         c) l’obligation faite au Nicaragua par l’article IX du traité de limites
                            de 1858 de ne pas utiliser le fleuve San Juan pour perpétrer des
                            actes d’hostilité ;
                         d) l’obligation de ne pas causer de dommages au territoire costa-­
                            ricien ;
                         e) l’obligation de ne pas dévier artificiellement le fleuve San Juan de
                            son cours naturel sans le consentement du Costa Rica ;
                         f) l’obligation de ne pas interdire la navigation de ressortissants
                            costa-­riciens sur le fleuve San Juan ;

                     7




6 CIJ 1045.indb 10                                                                                    5/06/14 09:42

                     204 	certaines activités ; construction d’une route (ordonnance 18 IV 13)

                         g) l’obligation de ne pas mener d’opérations de dragage du fleuve
                            San Juan si ces activités ont un effet dommageable pour le terri-
                            toire costa-ricien (y compris le fleuve Colorado), conformément à
                            la sentence Cleveland de 1888 ;
                         h) les obligations découlant de la convention de Ramsar sur les zones
                            humides ;
                         i) l’obligation de ne pas aggraver ou étendre le différend, que ce soit
                            par des actes visant le Costa Rica, et consistant notamment à
                            étendre la portion de territoire costa-ricien envahie et occupée, ou
                            par l’adoption de toute autre mesure ou la conduite d’activités qui
                            porteraient atteinte à l’intégrité territoriale du Costa Rica en vio-
                            lation du droit international. »
                     Le Costa Rica prie également la Cour de « déterminer les réparations dues
                     par le Nicaragua à raison, en particulier, de toutes mesures du type de
                     celles qui sont mentionnées » ci-dessus.
                       14. Au terme de son mémoire déposé en l’affaire Costa Rica c. Nicara-
                     gua, le Costa Rica présente les conclusions suivantes :
                           « Pour ces motifs, tout en se réservant le droit de compléter, préci-
                         ser ou modifier les présentes conclusions :
                           1. Le Costa Rica prie la Cour de dire et juger que, par son com-
                         portement, le Nicaragua a violé :
                         a) l’obligation de respecter la souveraineté et l’intégrité territoriale
                            de la République du Costa Rica, en observant les frontières déli-
                            mitées par le traité de limites de 1858 et définies plus avant par la
                            commission de démarcation établie en vertu de la convention
                            Pacheco-Matus, et notamment par les première et deuxième sen-
                            tences Alexander ;
                         b) l’interdiction de l’emploi de la force consacrée par la Charte des
                            Nations Unies au paragraphe 4 de son article 2 et par la Charte
                            de l’Organisation des Etats américains en son article premier et ses
                            articles 19, 21 et 29 ;
                         c) l’obligation faite au Nicaragua par l’article IX du traité de limites
                            de 1858 de ne pas utiliser le fleuve San Juan pour perpétrer des
                            actes d’hostilité ;
                         d) les droits de libre navigation dont les ressortissants costa-riciens
                            peuvent se prévaloir sur le San Juan, conformément au traité de
                            limites de 1858, à la sentence Cleveland et à l’arrêt de la Cour du
                            13 juillet 2009 ;
                         e) l’obligation de ne pas mener d’opérations de dragage du San Juan,
                            ou d’opérations ayant pour effet d’en dévier ou d’en modifier le
                            cours, ni aucune autre opération dommageable pour le territoire
                            costa-ricien (y compris le fleuve Colorado), son environnement ou
                            les droits du Costa Rica, conformément à la sentence Cleveland ;
                         f) l’obligation de consulter le Costa Rica sur l’exécution des obligations
                            découlant de la convention de Ramsar, en particulier de celle que le

                     8




6 CIJ 1045.indb 12                                                                                    5/06/14 09:42

                     205 	certaines activités ; construction d’une route (ordonnance 18 IV 13)

                             paragraphe 1 de l’article 5 de cette convention fait aux deux Etats
                             de coordonner leurs politiques et réglementations futures relatives à
                             la conservation des zones humides, de leur flore et de leur faune ;
                         g) l’ordonnance en indication de mesures conservatoires rendue par
                             la Cour le 8 mars 2011 ;
                         la Cour est également priée de dire et juger que le Nicaragua :
                         h) est tenu de mettre un terme à ces violations et d’apporter répara-
                             tion pour les dommages ainsi causés.
                           2. Par voie de conséquence, la Cour est priée d’ordonner au Nica-
                         ragua :
                         a) de procéder à un retrait total, notamment de tous les membres de
                            ses forces et autres agents (qu’il s’agisse de civils, de membres des
                            forces de police ou de sécurité, ou de volontaires), du territoire
                            costa-ricien dénommé Isla Portillos, situé sur la rive droite du
                            San Juan, et d’empêcher leur retour sur ce territoire ;
                         b) de cesser toute activité de dragage du San Juan dans la zone située
                            entre le point où celui-ci donne naissance au Colorado et l’embou-
                            chure du San Juan dans la mer des Caraïbes (ci-après la « zone »),
                            en attendant :
                              i) qu’une évaluation de l’impact sur l’environnement en bonne et
                                 due forme ait été réalisée ;
                             ii) que la suite des opérations de dragage prévue dans la zone ait
                                 été notifiée au Costa Rica, dans un délai d’au moins trois mois
                                 avant la mise en œuvre de celles-ci ;
                            iii) que les observations susceptibles d’être formulées par le
                                 Costa Rica dans le mois suivant la notification aient été dûment
                                 prises en considération ;
                         c) de n’entreprendre dans la zone aucune opération de dragage ou
                            autre susceptible de causer des dommages importants au territoire
                            costa-ricien (y compris au fleuve Colorado) ou à son environne-
                            ment, ou de porter atteinte aux droits du Costa Rica, conformé-
                            ment à la sentence Cleveland.
                            3. La Cour est enfin priée de déterminer, lors d’une phase ultérieure,
                         les mesures de réparation et de satisfaction dues par le Nicaragua. »
                        15. Au terme de son contre-mémoire déposé en l’affaire Costa Rica
                     c. Nicaragua, le Nicaragua présente quant à lui les conclusions suivantes :
                           « Pour les motifs exposés ci-dessus, la République du Nicaragua
                         prie la Cour :
                         1) de rejeter les demandes et conclusions présentées par le Costa Rica
                            dans ses exposés ;
                         2) de dire et juger que :
                             i) le Nicaragua jouit de la pleine souveraineté sur le caño reliant
                                la lagune de Harbor Head au fleuve San Juan proprement dit,

                     9




6 CIJ 1045.indb 14                                                                                   5/06/14 09:42

                     206 	certaines activités ; construction d’une route (ordonnance 18 IV 13)

                                  dont la rive droite constitue la frontière terrestre établie par le
                                  traité de limites de 1858 tel qu’interprété par les sentences Cle-
                                  veland et Alexander ;
                              ii) le Costa Rica est tenu de respecter la souveraineté et l’intégrité
                                  territoriale du Nicaragua, en observant les frontières délimitées
                                  par le traité de 1858 tel qu’interprété par les sentences Cleve-
                                  land et Alexander ;
                             iii) le Nicaragua a le droit, conformément au traité de 1858 tel
                                  qu’interprété par les sentences arbitrales ultérieures, d’effectuer
                                  les travaux qu’il estime opportuns pour améliorer la navigation
                                  sur le San Juan, y compris les travaux de dragage ;

                              iv) ce faisant, le Nicaragua a le droit, s’il l’estime opportun, de
                                  rétablir la situation qui existait à l’époque de la conclusion du
                                  traité de 1858 ;
                               v) les seuls droits dont le Costa Rica peut se prévaloir sur le
                                  fleuve San Juan de Nicaragua sont ceux définis par ledit traité,
                                  tel qu’interprété par les sentences Cleveland et Alexander.
                             S’agissant des demandes reconventionnelles dont la teneur est
                          exposée au chapitre 9 du présent contre-mémoire, le Nicaragua prie
                          la Cour de déclarer que :
                          1) le Nicaragua est devenu l’unique souverain dans la zone jadis
                              occupée par la baie de San Juan del Norte ;
                          2) le Nicaragua jouit d’un droit de libre navigation sur le Colorado,
                              un affluent du fleuve San Juan de Nicaragua, tant que n’auront
                              pas été rétablies les conditions de navigabilité qui existaient à
                              l’époque de la conclusion du traité de 1858 ;
                          3) la responsabilité du Costa Rica est engagée vis-à-vis du Nicaragua
                          — en raison de la construction d’une route le long du fleuve San Juan
                              de Nicaragua par le Costa Rica, en violation des obligations qui
                              découlent du traité de limites de 1858 et de plusieurs règles
                              conventionnelles ou coutumières relatives à la protection de l’en-
                              vironnement et aux relations de bon voisinage ; et
                          — en raison de l’absence de mise en œuvre, par le Costa Rica, des
                              mesures conservatoires indiquées par la Cour dans son ordon-
                              nance du 8 mars 2011.
                             Une indemnisation, sous forme de dommages et intérêts, devra
                          être fixée par la Cour lors d’une phase ultérieure de l’affaire.
                             Le Nicaragua se réserve le droit d’amender ou de modifier les pré-
                          sentes conclusions à la lumière des exposés qui seront présentés dans
                          la suite de l’affaire. »

                                                           *
                       16. Dans ses « [o]bservations écrites … sur la recevabilité des demandes
                     reconventionnelles présentées par le Nicaragua » en l’affaire Costa Rica

                     10




6 CIJ 1045.indb 16                                                                                      5/06/14 09:42

                     207 	certaines activités ; construction d’une route (ordonnance 18 IV 13)

                     c. Nicaragua, le Costa Rica traite ces demandes reconventionnelles dans
                     un ordre différent de celui adopté par le Nicaragua dans les conclusions
                     de son contre-mémoire. En effet, il examine tout d’abord la demande
                     reconventionnelle relative à la construction d’une route le long du fleuve
                     San Juan sous l’intitulé « première demande reconventionnelle », puis celle
                     concernant le statut de la baie de San Juan del Norte sous l’intitulé
                     « ­deuxième demande reconventionnelle » et, enfin, celle relative au droit
                     de libre navigation sur le fleuve Colorado sous l’intitulé « troisième
                     demande reconventionnelle ». A la fin de ses observations écrites, le
                     Costa Rica prie la Cour « de déclarer irrecevables en la présente instance
                     les première, deuxième et troisième demandes reconventionnelles présen-
                     tées par le Nicaragua dans son contre-mémoire ».
                         S’agissant de la « quatrième » demande reconventionnelle, qui a trait à
                     des violations alléguées de l’ordonnance en indication de mesures conser-
                     vatoires rendue par la Cour le 8 mars 2011, le Costa Rica convient de sa
                     recevabilité mais se réserve le droit de traiter du fond de cette demande
                     reconventionnelle dans la suite de la procédure.
                         17. Au terme de ses « [o]bservations écrites sur la recevabilité de ses
                     demandes reconventionnelles » en l’affaire Costa Rica c. Nicaragua, le
                     Nicaragua prie la Cour de dire et juger que :
                          « — elle a compétence pour connaître des demandes reconvention-
                              nelles présentées par le Nicaragua dans son contre-mémoire ;
                            — ces demandes reconventionnelles sont recevables ».

                                                           *
                                                       *       *


                                                 I. Cadre général

                       18. L’article 80 du Règlement dispose :
                            « 1. La Cour ne peut connaître d’une demande reconventionnelle
                         que si celle-ci relève de sa compétence et est en connexité directe avec
                         l’objet de la demande de la partie adverse.
                            2. La demande reconventionnelle est présentée dans le contre-­
                         mémoire et figure parmi les conclusions contenues dans celui-ci. Le
                         droit qu’a l’autre partie d’exprimer ses vues par écrit sur la demande
                         reconventionnelle dans une pièce de procédure additionnelle est pré-
                         servé, indépendamment de toute décision prise par la Cour, confor-
                         mément au paragraphe 2 de l’article 45 du présent Règlement, quant
                         au dépôt de nouvelles pièces de procédure.
                            3. En cas d’objection relative à l’application du paragraphe 1 ou à
                         tout moment lorsque la Cour le considère nécessaire, la Cour prend
                         sa décision à cet égard après avoir entendu les parties. »
                       19. Il n’est pas contesté que, dans l’affaire Costa Rica c. Nicaragua, les
                     demandes du Nicaragua constituent des « demandes reconventionnelles » au

                     11




6 CIJ 1045.indb 18                                                                                  5/06/14 09:42

                     208 	certaines activités ; construction d’une route (ordonnance 18 IV 13)

                     sens de l’article 80 du Règlement, en tant qu’elles sont des actes juridiques
                     autonomes ayant pour objet de soumettre au juge des prétentions nouvelles
                     qui, en même temps, se rattachent aux demandes principales dans la mesure
                     où, formulées à titre « reconventionnel », elles y ripostent (Application de la
                     convention pour la prévention et la répression du crime de génocide (Bosnie-­
                     Herzégovine c. Yougoslavie), demandes reconventionnelles, ordonnance du
                     17 décembre 1997, C.I.J. Recueil 1997, p. 256, par. 27) ; il n’est pas davan-
                     tage contesté que ces demandes reconventionnelles ont été « présentée[s]
                     dans le contre-mémoire et figure[nt] parmi les conclusions contenues dans
                     celui-ci », conformément au paragraphe 2 de l’article 80 du Règlement.
                        20. Selon le paragraphe 1 de l’article 80 du Règlement, deux conditions
                     doivent être réunies pour que la Cour puisse connaître d’une demande
                     reconventionnelle en même temps que de la demande principale : il faut
                     que la demande reconventionnelle « relève de sa compétence » et qu’elle
                     « [soit] en connexité directe avec l’objet de la demande de la partie
                     adverse ». Dans des décisions antérieures, la Cour a jugé que ces condi-
                     tions se rapportaient à la recevabilité d’une demande reconventionnelle
                     comme telle (Plates-formes pétrolières (République islamique d’Iran
                     c. Etats-Unis d’Amérique), demande reconventionnelle, ordonnance du
                     10 mars 1998, C.I.J. Recueil 1998, p. 203, par. 33 ; Activités armées sur le
                     territoire du Congo (République démocratique du Congo c. Ouganda),
                     demandes reconventionnelles, ordonnance du 29 novembre 2001,
                     C.I.J. Recueil 2001, p. 678, par. 35). Dans ce contexte, la Cour a admis
                     que le terme « recevabilité » devait être compris comme couvrant à la fois
                     la condition de compétence et celle de connexité directe (Immunités juri-
                     dictionnelles de l’Etat (Allemagne c. Italie), demande reconventionnelle,
                     ordonnance du 6 juillet 2010, C.I.J. Recueil 2010 (I), p. 316, par. 14).

                                                           *
                        21. Dans ses observations écrites en l’affaire Costa Rica c. Nicaragua,
                     le Nicaragua reprend l’ordre dans lequel ses demandes reconventionnelles
                     ont été traitées dans les observations écrites du Costa Rica (voir para-
                     graphe 16 ci-dessus). Il est donc approprié de suivre ce même ordre aux
                     fins de la présente ordonnance.


                                    II. Première demande reconventionnelle

                        22. Dans sa première demande reconventionnelle, le Nicaragua prie la
                     Cour de déclarer que « la responsabilité du Costa Rica est engagée vis-à-
                     vis du Nicaragua » en raison de « [l]a perturbation et [de] l’arrêt éventuel
                     de la navigation sur le San Juan causés par la construction d’une route le
                     long de la rive droite du fleuve » par le Costa Rica, en violation des obli-
                     gations qu’imposent à celui-ci le traité de limites de 1858 et plusieurs
                     règles conventionnelles ou coutumières relatives à la protection de l’envi-
                     ronnement et aux relations de bon voisinage.

                     12




6 CIJ 1045.indb 20                                                                                     5/06/14 09:42

                     209 	certaines activités ; construction d’une route (ordonnance 18 IV 13)

                            23. Le Costa Rica soutient que la première demande reconventionnelle
                      « est identique en ses termes à celle » que le Nicaragua a présentée dans sa
                      requête introductive d’instance en l’affaire Nicaragua c. Costa Rica, « ou
                     est manifestement incluse dans celle-ci et couverte par elle », et que, selon
                     le principe fondamental (electa una via) en vertu duquel deux actions
                     en justice à l’encontre de la même partie et sur le même fondement ne
                     peuvent être introduites simultanément par un même demandeur, il ne
                     saurait être loisible à une partie de demander à la Cour de condamner
                     le même Etat deux fois. Le Costa Rica renvoie à cet égard à l’article IV
                     du pacte de Bogotá, qui se lit comme suit : « Lorsque l’une des procé-
                      dures pacifiques aura été entamée, soit en vertu d’un accord entre les
                      ­parties, soit en exécution du présent traité ou d’un pacte antérieur, il ne
                       pourra être recouru à aucune autre avant l’épuisement de celle déjà
                       ­entamée. »
                            24. La Cour note que, dans l’affaire Nicaragua c. Costa Rica,
                     le ­    Nicaragua a effectivement présenté des demandes principales dont
                     l’objet est, en substance, le même que celui de sa première demande
                     ­
                     ­reconventionnelle en l’affaire Costa Rica c. Nicaragua. En conséquence de
                      la ­   jonction des instances dans ces deux affaires (voir paragraphe 8
                        ­ci-dessus), la première demande reconventionnelle du Nicaragua en l’af-
                        faire Costa Rica c. Nicaragua est intégrée dans sa demande principale en
                        l’affaire Nicaragua c. Costa Rica concernant la responsabilité alléguée du
                        Costa Rica en raison de « [l]a perturbation et [de] l’arrêt éventuel de la
                        navigation sur le San Juan causés par la construction d’une route le long
                        de la rive droite du fleuve ». Cette demande sera examinée en tant que
                        demande principale dans le cadre des instances jointes et, de ce fait, il n’y
                        a plus lieu de l’examiner en tant que demande reconventionnelle. Dans
                        ces circonstances, la première demande reconventionnelle est devenue
                        sans objet, et la Cour n’a pas à décider si elle est recevable au sens de
                        l’article 80 de son Règlement. Compte tenu de ce qui précède, la Cour n’a
                        pas à déterminer si l’examen de la première demande reconventionnelle
                        pourrait aller à l’encontre de la règle exprimée à l’article IV du pacte de
                        Bogotá.


                            III. Deuxième et troisième demandes reconventionnelles

                          1. Objet des deuxième et troisième demandes reconventionnelles
                        25. Dans sa deuxième demande reconventionnelle, le Nicaragua prie
                     la Cour de déclarer qu’il « est devenu l’unique souverain dans la
                     zone jadis occupée par la baie de San Juan del Norte ». Dans sa troi­
                     sième demande reconventionnelle, il prie la Cour de conclure qu’« [il]
                     jouit d’un droit de libre navigation sur le Colorado, un affluent du fleuve
                     San Juan de Nicaragua, tant que n’auront pas été rétablies les condi-
                     tions de navigabilité qui existaient à l’époque de la conclusion du traité
                     de 1858 ».

                     13




6 CIJ 1045.indb 22                                                                                      5/06/14 09:42

                     210 	certaines activités ; construction d’une route (ordonnance 18 IV 13)

                                                 2. Méthode d’examen
                        26. La Cour note que les Parties ont avancé, au sujet des deuxième et
                     troisième demandes reconventionnelles du Nicaragua, des arguments
                     similaires voire identiques sur la question de savoir si ces demandes rele-
                     vaient de sa compétence et si leur objet était en connexité directe avec
                     celui des demandes présentées par le Costa Rica dans le cadre de la pro-
                     cédure principale. Aussi convient-il d’examiner conjointement les
                     ­deuxième et troisième demandes reconventionnelles, sans toutefois perdre
                      de vue qu’il s’agit de demandes distinctes.
                        27. Les conditions de recevabilité énoncées à l’article 80 du Règlement
                      sont cumulatives ; chacune de ces conditions doit être remplie pour qu’une
                      demande reconventionnelle puisse être jugée recevable. Aux fins de l’exa-
                      men de ces conditions, la Cour n’est pas tenue de suivre l’ordre adopté
                      dans cette disposition. En l’espèce, la Cour estime qu’il convient de
                      répondre tout d’abord à la question de savoir si les deuxième et troisième
                      demandes reconventionnelles sont en connexité directe avec l’objet des
                      demandes principales du Costa Rica.

                                        3. La question de la connexité directe
                        28. S’agissant de sa deuxième demande reconventionnelle, le Nicaragua
                     affirme que, bien que le Costa Rica n’ait pas revendiqué la souveraineté sur
                     la baie de San Juan del Norte dans sa requête, la question de la souverai-
                     neté sur la baie est comprise dans celle de la souveraineté sur le territoire
                     situé près de l’embouchure du fleuve San Juan, qui est au cœur de l’affaire
                     Costa Rica c. Nicaragua. En outre, le statut de la baie a été fixé par le traité
                     de limites de 1858 et relève donc incontestablement, selon le Nicaragua, de
                     cette affaire. Le Nicaragua fait au surplus observer que, en ce qui concerne
                     sa deuxième demande reconventionnelle, les Parties invoquent non seule-
                     ment le même instrument — à savoir le traité de limites de 1858 — mais
                     encore les mêmes dispositions de cet instrument, en particulier son article IV
                     et, de manière plus générale, ses articles I, II, V, VI et IX.
                        29. Dans le cadre de sa troisième demande reconventionnelle, le Nica-
                     ragua affirme détenir un « droit de navigation sur le Colorado » en vertu
                     du traité de limites de 1858 et du droit international général. Il allègue en
                     particulier que le Costa Rica cherche à l’empêcher de prendre les mesures
                     nécessaires — les opérations de dragage dont le Costa Rica tire grief —
                     pour rendre de nouveau navigable le fleuve San Juan. A cet égard, le
                     Nicaragua estime que le traité de limites de 1858 visait notamment à
                     garantir la navigation entre le fleuve San Juan et la mer des Caraïbes. Il
                     met l’accent sur l’article V du traité de limites de 1858, qui indiquait que
                     la frontière serait marquée non par le fleuve San Juan mais par le Colo-
                     rado tant que le Nicaragua n’aurait pas « recouvré la pleine possession de
                     ses droits sur le port de San Juan del Norte ». Selon lui, cette disposition
                     trouve à s’appliquer ici puisqu’il est actuellement privé d’accès à la mer
                     via le fleuve San Juan.

                     14




6 CIJ 1045.indb 24                                                                                      5/06/14 09:42

                     211 	certaines activités ; construction d’une route (ordonnance 18 IV 13)

                       Pour le Nicaragua, ses deuxième et troisième demandes reconvention-
                     nelles s’inscrivent donc dans le cadre du même ensemble factuel que les
                     demandes principales du Costa Rica et sont en connexité juridique directe
                     avec elles.

                                                          *
                        30. Examinant la question de savoir si la deuxième demande reconven-
                     tionnelle répond à la condition de connexité directe, le Costa Rica sou-
                     ligne tout d’abord qu’il n’a formulé aucune revendication concernant la
                     baie de San Juan del Norte, pas plus qu’il n’y a fait référence dans ses
                     conclusions. Il note également que cette demande reconventionnelle et ses
                     propres demandes principales ne s’inscrivent pas dans le cadre d’un même
                     ensemble factuel, en tant qu’elles se rapportent à des lieux et à des
                     moments différents. Il soutient que les demandes respectives des Parties
                     ne présentent aucun « lien juridique » puisqu’elles n’ont pas trait à des
                     obligations réciproques et ne poursuivent pas le même but juridique.
                     Enfin, le Costa Rica fait valoir que le droit applicable à ses propres
                     demandes diffère du droit applicable à la deuxième demande reconven-
                     tionnelle du Nicaragua.
                        31. Pour ce qui est de la troisième demande reconventionnelle, le
                     Costa Rica considère qu’elle n’est en connexité directe avec aucune de ses
                     demandes principales puisqu’elle ne se rattache à aucune des conclusions
                     qu’il a présentées dans sa requête et dans son mémoire. En particulier,
                     selon lui, le Nicaragua n’a pas démontré de connexité directe entre le
                     droit applicable à ses propres demandes et celui qu’il invoque à l’appui de
                     sa troisième demande reconventionnelle. Le Costa Rica fait observer que
                     le Nicaragua prétend tenir de l’article V du traité de limites de 1858 un
                     droit de navigation sur le fleuve Colorado. A cet égard, le Costa Rica
                     affirme, premièrement, qu’aucune disposition du traité de limites de 1858,
                     y compris son article V, ne saurait être interprétée comme conférant
                     au Nicaragua des droits de navigation sur l’un quelconque des fleuves
                     costa-riciens, et notamment sur le Colorado. Deuxièmement, le Costa Rica
                     relève qu’il n’a invoqué l’article V à aucun moment à l’appui de ses
                     demandes principales. En revanche, il a fait grief au Nicaragua d’avoir
                     violé l’article II du traité de limites de 1858 et porté ainsi atteinte à son
                     intégrité territoriale.
                        Le Costa Rica conclut en conséquence que le Nicaragua n’a pas démon-
                     tré que ses deuxième et troisième demandes reconventionnelles remplis-
                     saient les conditions de recevabilité énoncées à l’article 80 du Règlement,
                     et que, partant, ces deux demandes reconventionnelles doivent être décla-
                     rées irrecevables.

                                                         * *
                       32. La Cour rappelle qu’il lui appartient d’apprécier, « compte tenu des
                     particularités de chaque espèce, si le lien qui doit rattacher la demande

                     15




6 CIJ 1045.indb 26                                                                                   5/06/14 09:42

                     212 	certaines activités ; construction d’une route (ordonnance 18 IV 13)

                     reconventionnelle à la demande principale est suffisant » (voir Application
                     de la convention pour la prévention et la répression du crime de génocide
                     (Bosnie-Herzégovine c. Yougoslavie), demandes reconventionnelles, ordon-
                     nance du 17 décembre 1997, C.I.J. Recueil 1997, p. 258, par. 33). Dans de
                     précédentes décisions concernant la recevabilité de demandes reconven-
                     tionnelles, la Cour a pris en considération divers facteurs susceptibles
                     d’établir la connexité directe, tant en fait qu’en droit, entre une demande
                     reconventionnelle et les demandes formulées dans le cadre de la procé-
                     dure principale, requise par l’article 80.
                        Elle s’est ainsi posé la question de savoir si les faits invoqués par chaque
                     partie concernaient une même zone géographique ou une même période
                     (voir Application de la convention pour la prévention et la répression du
                     crime de génocide (Bosnie-Herzégovine c. Yougoslavie), demandes recon-
                     ventionnelles, ordonnance du 17 décembre 1997, C.I.J. Recueil 1997, p. 258,
                     par. 34 ; Plates-formes pétrolières (République islamique d’Iran c. Etats-
                     Unis d’Amérique), demande reconventionnelle, ordonnance du 10 mars 1998,
                     C.I.J. Recueil 1998, p. 205, par. 38). Elle a également recherché si ces faits
                     étaient de même nature, c’est-à-dire si les parties tiraient grief de compor-
                     tements similaires (voir Activités armées sur le territoire du Congo (Répu-
                     blique démocratique du Congo c. Ouganda), demandes reconventionnelles,
                     ordonnance du 29 novembre 2001, C.I.J. Recueil 2001, p. 679, par. 38).
                        La Cour s’est par ailleurs demandé si la demande reconventionnelle
                     était en connexité directe avec les demandes principales de la partie
                     adverse au regard des principes ou instruments juridiques invoqués, ou si
                     le demandeur et le défendeur pouvaient être réputés poursuivre le même
                     but juridique à travers leurs demandes respectives (voir Application de la
                     convention pour la prévention et la répression du crime de génocide (Bosnie-­
                     Herzégovine c. Yougoslavie), demandes reconventionnelles, ordonnance du
                     17 décembre 1997, C.I.J. Recueil 1997, p. 258, par. 35 ; Plates-formes
                     pétrolières (République islamique d’Iran c. Etats-Unis d’Amérique),
                     demande reconventionnelle, ordonnance du 10 mars 1998, C.I.J. Recueil 1998,
                     p. 205, par. 38 ; Frontière terrestre et maritime entre le Cameroun et le
                     Nigéria (Cameroun c. Nigéria), ordonnance du 30 juin 1999,
                     C.I.J. Recueil 1999 (II), p. 985‑986 ; Activités armées sur le territoire du
                     Congo (République démocratique du Congo c. Ouganda), demandes recon-
                     ventionnelles, ordonnance du 29 novembre 2001, C.I.J. Recueil 2001, p. 679,
                     par. 38 et 40).

                                                           *
                         33. S’agissant de la nature des faits invoqués à l’appui des demandes
                     principales du Costa Rica et de la deuxième demande reconventionnelle
                     du Nicaragua, respectivement, la Cour observe que le Costa Rica tire
                     grief d’activités menées par le Nicaragua sur Isla Portillos et du pro-
                     gramme nicaraguayen de dragage du fleuve San Juan, tandis que le
                     ­Nicaragua fait état de modifications des caractéristiques physiques de
                      la baie de San Juan del Norte qui auraient mis fin à tout droit que le

                     16




6 CIJ 1045.indb 28                                                                                     5/06/14 09:42

                     213 	certaines activités ; construction d’une route (ordonnance 18 IV 13)

                     Costa Rica a pu détenir à l’égard de celle-ci sur la base du traité de limites
                     de 1858.
                        34. Sur le plan géographique, la deuxième demande reconventionnelle du
                     Nicaragua concerne globalement la même région que les demandes princi-
                     pales du Costa Rica, à savoir une zone située à proximité de l’embouchure
                     du fleuve San Juan. Toutefois, les demandes des Parties n’ont pas le même
                     point de référence géographique, en ce sens qu’elles ne se rapportent pas au
                     même endroit. Le lien temporel fait également défaut. La demande recon-
                     ventionnelle du Nicaragua concerne des modifications physiques de la baie
                     de San Juan del Norte qui remonteraient au XIXe siècle, tandis que les
                     demandes du Costa Rica ont trait au comportement qu’il attribue au Nica-
                     ragua en 2010. En outre, les faits sous-tendant la deuxième demande recon-
                     ventionnelle du Nicaragua ne sont pas de même nature que ceux qui
                     sous-tendent les demandes principales du Costa Rica. S’il est permis de
                     considérer que les Parties invoquent l’une et l’autre des faits en rapport avec
                     la souveraineté territoriale, la demande reconventionnelle du Nicaragua,
                     toutefois, ne concerne pas la souveraineté territoriale sur Isla Portillos, ni ne
                     soulève cette question de la souveraineté territoriale par rapport au tracé de
                     la frontière le long du fleuve tel qu’établi par le traité de limites de 1858, la
                     sentence Cleveland ou, plus tard, les sentences Alexander. En somme, les
                     questions que le Nicaragua soulève au sujet de la baie de San Juan del Norte
                     dans le cadre de sa deuxième demande reconventionnelle et les demandes
                     principales du Costa Rica ne s’inscrivent pas dans le même ensemble factuel.
                        La Cour est donc d’avis que le Nicaragua n’a pas démontré l’existence
                     d’une connexité directe, en ce qui concerne les faits, entre sa deuxième
                     demande reconventionnelle et les demandes principales du Costa Rica en
                     l’espèce.
                        35. Il n’existe pas non plus de connexité juridique directe entre les
                     demandes principales du Costa Rica et la deuxième demande reconven-
                     tionnelle du Nicaragua. Le Costa Rica soutient pour l’essentiel que sa
                     souveraineté et son intégrité territoriale ont été violées du fait d’actes
                     accomplis par le Nicaragua sur Isla Portillos, que les activités de dragage
                     menées par celui-ci ne sont pas conformes au droit international de l’en-
                     vironnement et qu’elles risquent de lui causer de graves dommages envi-
                     ronnementaux, tandis que le Nicaragua revendique essentiellement la
                     souveraineté exclusive sur la zone « jadis occupée » par la baie de San Juan
                     del Norte. En outre, le Costa Rica revendique la souveraineté sur Isla
                     Portillos sur la base des dispositions du traité de limites de 1858 et des
                     sentences connexes régissant le tracé de la frontière entre les Parties, et
                     invoque également le droit international de l’environnement. Le Nicara-
                     gua, en revanche, fonde sa deuxième demande reconventionnelle sur l’ar-
                     gument selon lequel la situation juridique des Parties à l’égard de la baie
                     de San Juan del Norte a évolué depuis la conclusion du traité de limites
                     de 1858, en raison des modifications physiques de cette baie. Ainsi, les
                     Parties ne poursuivent pas les mêmes buts juridiques.

                                                            *
                     17




6 CIJ 1045.indb 30                                                                                       5/06/14 09:42

                     214 	certaines activités ; construction d’une route (ordonnance 18 IV 13)

                        36. En ce qui concerne la connexité factuelle entre les demandes prin-
                     cipales du Costa Rica et la troisième demande reconventionnelle du Nica-
                     ragua, la Cour rappelle que, si les demandes du Costa Rica sont fondées
                     sur certaines activités du Nicaragua dans la région frontalière et, plus pré-
                     cisément, sur la présence de membres des forces armées et d’autres agents
                     de cet Etat sur Isla Portillos, ainsi que sur des activités de dragage du
                     fleuve San Juan, la troisième demande reconventionnelle du Nicaragua
                     vise en revanche la navigation sur le fleuve Colorado jusqu’au rétablisse-
                     ment de l’accès à la mer des Caraïbes par le fleuve San Juan. En particu-
                     lier, le Nicaragua indique que l’embouchure du fleuve San Juan sur la mer
                     est obstruée la majeure partie de l’année, ce qui empêche ses navires de
                     l’emprunter, et que le Costa Rica leur barre l’accès au Colorado. La Cour
                     constate que, d’une manière générale, la troisième demande reconvention-
                     nelle du Nicaragua et les demandes du Costa Rica relatives aux activités
                     de dragage nicaraguayennes présentent un lien géographique en tant
                     qu’elles portent sur un réseau fluvial commun. Elles présentent également
                     un certain lien temporel, le Nicaragua prétendant que son droit de navi-
                     guer sur le fleuve Colorado se trouve rétabli du fait que le Costa Rica
                     s’efforce de l’empêcher de draguer le San Juan pour améliorer sa naviga-
                     bilité. Néanmoins, les faits sous-tendant la troisième demande reconven-
                     tionnelle du Nicaragua sont de nature différente de ceux qui sous-tendent
                     les demandes du Costa Rica, lequel les invoque pour démontrer l’exis-
                     tence de violations de sa souveraineté et de manquements du Nicaragua
                     aux obligations lui incombant au titre du droit international de l’environ-
                     nement. La troisième demande reconventionnelle du Nicaragua, elle,
                     repose sur des faits en rapport avec les dommages qui découleraient des
                     efforts déployés par le Costa Rica pour empêcher le Nicaragua de draguer
                     le fleuve San Juan. Dans ces circonstances, la troisième demande recon-
                     ventionnelle du Nicaragua n’est pas suffisamment liée aux demandes prin-
                     cipales du Costa Rica sur le plan factuel pour pouvoir être déclarée
                     recevable sur la base de l’article 80 du Règlement. Il n’y a donc pas, en
                     raison de leur nature différente, de connexité directe entre les faits invo-
                     qués par le Costa Rica dans ses demandes principales et ceux que le Nica-
                     ragua fait valoir à l’appui de sa troisième demande reconventionnelle.
                        37. Le Nicaragua n’a pas davantage démontré l’existence d’une connexité
                     juridique directe entre sa troisième demande reconventionnelle et les
                     demandes principales du Costa Rica. Le Costa Rica et le Nicaragua ne
                     poursuivent pas les mêmes buts juridiques à travers ces demandes respec-
                     tives. Dans ses demandes, le Costa Rica allègue des violations de sa souve-
                     raineté territoriale et de ses droits de navigation sur le fleuve San Juan, ainsi
                     que des dommages environnementaux causés à son territoire. Le Nicara-
                     gua, pour sa part, cherche à affirmer les droits de navigation qu’il estime
                     détenir sur le fleuve Colorado. A cet effet, il invoque l’article V du traité de
                     limites de 1858, aux termes duquel, tant que le Nicaragua n’aurait pas
                     recouvré la pleine possession du port de San Juan del Norte — ce qu’il fit
                     en 1860 —, l’usage et la possession de Punta Castilla devaient provisoire-
                     ment être partagés et le fleuve Colorado tenir lieu de limite.

                     18




6 CIJ 1045.indb 32                                                                                       5/06/14 09:42

                     215 	certaines activités ; construction d’une route (ordonnance 18 IV 13)

                             4. Conclusion de la Cour quant aux deuxième et troisième
                                           demandes reconventionnelles
                       38. La Cour conclut donc qu’il n’existe pas de lien de connexité directe,
                     que ce soit en fait ou en droit, entre les deuxième et troisième demandes
                     reconventionnelles du Nicaragua et les demandes principales du Costa
                     Rica. En conséquence, ces demandes reconventionnelles sont irrecevables
                     comme telles au regard du paragraphe 1 de l’article 80 du Règlement. Il
                     n’est pas nécessaire pour la Cour d’examiner la question de savoir si ces
                     demandes reconventionnelles relèvent de sa compétence.


                                   IV. Quatrième demande reconventionnelle

                        39. Dans sa quatrième demande reconventionnelle, le Nicaragua fait
                     grief au Costa Rica de n’avoir pas mis en œuvre les mesures conser­va­
                     toires indiquées par la Cour dans son ordonnance du 8 mars 2011.
                     Le Costa Rica ne conteste pas la recevabilité de cette demande reconven-
                     tionnelle.
                        40. La Cour rappelle que, lorsqu’elle « a compétence pour trancher un
                     différend, elle a également compétence pour se prononcer sur des conclu-
                     sions la priant de constater qu’une ordonnance » indiquant des mesures
                     visant à « préserver les droits des Parties à ce différend n’a pas été exécu-
                     tée » (voir LaGrand (Allemagne c. Etats-Unis d’Amérique), arrêt, C.I.J.
                     Recueil 2001, p. 484, par. 45). Il s’ensuit que la question de la mise en
                     œuvre par les deux Parties des mesures conservatoires indiquées en l’es-
                     pèce peut être examinée par la Cour dans le cadre de la procédure princi-
                     pale, que l’Etat défendeur ait ou non soulevé cette question par voie de
                     demande reconventionnelle. Il demeure donc loisible aux Parties d’abor-
                     der cette question dans la suite de la procédure. La Cour conclut, en
                     conséquence, qu’il n’y a pas lieu de connaître de la quatrième demande
                     reconventionnelle du Nicaragua comme telle.

                                                            *
                                                        *       *

                       41. Par ces motifs,
                       La Cour,
                       A) A l’unanimité,
                       Dit qu’il n’y a pas lieu pour elle de statuer sur la recevabilité de la pre-
                     mière demande reconventionnelle du Nicaragua comme telle ;
                       B) A l’unanimité,
                       Dit que la deuxième demande reconventionnelle du Nicaragua est irre-
                     cevable comme telle et ne fait pas partie de l’instance en cours ;

                     19




6 CIJ 1045.indb 34                                                                                    5/06/14 09:42

                     216 	certaines activités ; construction d’une route (ordonnance 18 IV 13)

                       C) A l’unanimité,
                       Dit que la troisième demande reconventionnelle du Nicaragua est irre-
                     cevable comme telle et ne fait pas partie de l’instance en cours ;
                       D) A l’unanimité,
                       Dit qu’il n’y a pas lieu pour elle de connaître de la quatrième demande
                     reconventionnelle du Nicaragua comme telle et que les Parties pourront
                     aborder, dans la suite de la procédure, toute question relative à la mise en
                     œuvre des mesures conservatoires indiquées par elle dans son ordonnance
                     du 8 mars 2011 ;
                       Réserve la suite de la procédure.

                        Fait en français et en anglais, le texte français faisant foi, au Palais de
                     la Paix, à La Haye, le dix-huit avril deux mille treize, en trois exemplaires,
                     dont l’un restera déposé aux archives de la Cour et les autres seront trans-
                     mis respectivement au Gouvernement de la République du Costa Rica et
                     au Gouvernement de la République du Nicaragua.


                                                                             Le président,
                                                                     (Signé) Peter Tomka.
                                                                               Le greffier,
                                                                  (Signé) Philippe Couvreur.




                       M. le juge ad hoc Guillaume joint une déclaration à l’ordonnance.

                                                                               (Paraphé) P.T.
                                                                              (Paraphé) Ph.C.




                     20




6 CIJ 1045.indb 36                                                                                    5/06/14 09:42

